      Case 3:19-cv-00237-G Document 17 Filed 05/10/19        Page 1 of 2 PageID 66


                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION




ZACHARY T. BELL,                             )
                                             )
              Plaintiff,                     )
                                             )
VS.                                          )             CIVIL ACTION NO.
                                             )
NORTH EAST RECOVERY                          )             3:19-CV-0237-G
SOLUTIONS, LLC,                              )
                                             )
              Defendant.                     )


                               DEFAULT JUDGMENT

        Before the court is the plaintiff’s motion for default judgment (docket entry

16). The motion is GRANTED and judgment is entered as follows:

        It is thereby ORDERED, ADJUDGED and DECREED that judgment is

entered in favor of the plaintiff against the defendant Northeast Recovery Solutions,

LLC, for statutory damages in the amount of $1,000.00.

        It is further ORDERED, ADJUDGED and DECREED that the plaintiff shall

have and recover judgment for attorney’s fees in the total amount of $3,325.00.

        It is further ORDERED, ADJUDGED and DECREED that costs of $612.20

are taxed against the defendant.
   Case 3:19-cv-00237-G Document 17 Filed 05/10/19          Page 2 of 2 PageID 67


      It is further ORDERED, ADJUDGED and DECREED that the plaintiff, shall

have and recover judgment against the defendant, post-judgment interest pursuant to

28 U.S.C. § 1961 on all monies awarded herein at the rate of 2.40% per annum,

simple interest, on all unpaid amounts until the judgment is fully paid.

      SO ORDERED.

May 10, 2019.


                                        ___________________________________
                                        A. JOE FISH
                                        Senior United States District Judge




                                         -2-
